Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: 1
Cancelled: None
Added: None
Therefore, claims 1-15 are currently pending in the instant application.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 03/08/2022 have been fully considered but they are not persuasive. Specifically, the office has to respectfully disagree with an argument that Wang fails to disclose the limitation “a knob unit, selectively connected to the horizontal adjustment unit and the longitudinal adjustment unit, or connected to the horizontal adjustment unit and the longitudinal adjustment unit simultaneously”. Although Wang does not disclose a knob unit connected to the horizontal adjustment unit and the longitudinal adjustment unit” as argued by the applicant, however, Wang discloses a knob unit connected to the horizontal adjustment unit and the longitudinal adjustment unit simultaneously (Fig. 4; Para. 0021). And, that meets the claim requirement.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 15 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US 2020/0073130 A1, hereinafter “Wang”).

As to claim 15, Wang (Fig. 1) discloses a head-mounted device (100), comprising: a first horizontal headband (152); a second horizontal headband (151); a longitudinal headband (153); and a headband adjustment mechanism (Fig. 2 element 140; Para. 0015-0016), comprising: a horizontal adjustment unit, connected to the first horizontal headband and the second horizontal headband (Fig. 3 element 151a and 151b; Para. 0020); a longitudinal adjustment unit (Fig. 4 element 153a), connected to the longitudinal headband (Para. 0020); and a knob unit (130), selectively connected to the horizontal adjustment unit and the longitudinal adjustment unit, or connected to the horizontal adjustment unit and the longitudinal adjustment unit simultaneously (Fig. 4; Para. 0021), wherein the position of the first horizontal headband relative to the second horizontal headband and the position of the longitudinal headband relative to the longitudinal adjustment unit can be modified using the knob unit (Para. 0021), and the knob unit has only one rotation axis (Para. 0017-0018, the knob can be rotated clockwise or counter clockwise in the same axis).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Rogers et al. (US 2011/0047679 A1, hereinafter “Rogers”).

As to claim 1, Wang (Fig. 1) discloses a head-mounted device (100), comprising: 
a longitudinal headband (153); 
a horizontal headband unit (152); and 
a headband adjustment mechanism (130), connected to the longitudinal headband and the horizontal headband unit (Para. 0015), 
wherein in a second configuration, the headband adjustment mechanism is adapted to adjust both the tightness of the horizontal headband unit and the tightness of the longitudinal headband simultaneously (Fig. 4; Para. 0021-0022, the movement of the second gear and the first gear).
Wang does not disclose wherein in a first configuration, the headband adjustment mechanism is adapted to adjust a tightness of the horizontal headband unit and a tightness of the longitudinal headband independently.8
However, Rogers teaches  the headband adjustment mechanism is adapted to adjust a tightness of the horizontal headband unit and a tightness of the longitudinal headband independently (Fig. 7; Para. 0078).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Rogers to independently adjust the longitudinal and the lateral dimension of the head-mounted device in the device disclosed by Wang. The motivation would have been to provide the user flexibility to adjust the longitudinal dimension and the lateral dimension of the head-mounted device simultaneously and also independently. 

As to claim 2, Wang (Fig. 3) discloses the head-mounted device as claimed in claim 1, wherein the horizontal headband unit comprises a first horizontal headband (151) and a second horizontal headband (152), the headband adjustment mechanism comprises a horizontal adjustment unit (144), a longitudinal adjustment unit (145) and a knob unit (Fig. 1 element 130; Para. 0021), the horizontal adjustment unit is connected to the first horizontal headband and the second horizontal headband (Fig. 3; Para. 0019-0021), the longitudinal adjustment unit is connected to the longitudinal headband (Fig. 4; Para. 0019-0022), wherein the knob unit is selectively connected to the horizontal adjustment unit and the longitudinal adjustment unit, or is connected to the horizontal adjustment unit and the longitudinal adjustment unit simultaneously (Para. 0021), wherein a position of the first horizontal headband relative to the second horizontal headband and a position of the longitudinal headband relative to the longitudinal adjustment unit can be modified using the knob unit, wherein the knob unit has only one rotation axis (Para. 0021).

As to claim 3, Wang (Fig. 4) discloses the head-mounted device as claimed in claim 2, wherein the headband adjustment mechanism further comprises a bracket (the frame of the longitudinal belt 153 around the gear 145), at least a portion of the horizontal adjustment unit is disposed on one side of the bracket (144), and the longitudinal adjustment unit is disposed on the other side of the bracket (145).
As to claim 4, Wang (Fig. 3) discloses the head-mounted device as claimed in claim 3,  wherein the horizontal adjustment unit comprises a first gear (144), a first restriction wheel (Fig. 2 element 143; Para. 0016, stopping portion 143), and a transmission member (141), the transmission member is connected to the knob unit (Para. 0015), the transmission member is connected to the first restriction wheel (Para. 0016), the first gear (144) is affixed to the first restriction wheel (Para. 0019, since the shaft is affixed to the first gear, the stopping portion 143 is also interpreted to be affixed to the first gear), the first horizontal headband comprises a first rack (Fig. 3 element 151a), the second horizontal headband comprises a second rack (152a), the first gear meshes with the first rack and the second rack (Para. 0020), the bracket comprises a ratchet ring (Fig. 2 element 121), and the first restriction wheel (143) is adapted to be connected to the ratchet ring (121; Para. 0016).


Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Rogers as applied to claim 1 above, and further in view of Ma et al. (US 2011/0265254 A1, hereinafter “Ma”).

As to claim 5, Wang (Fig. 2) discloses the head-mounted device as claimed in claim 4, wherein the first restriction wheel comprises a restriction wheel base (the base of the shaft 141 that rotates when rotating the knob) and a horizontal restriction member (142a), the horizontal restriction member is flexibly connected to the restriction wheel base (Para. 0017). 
Wang does not explicitly disclose a first slot is formed on the horizontal restriction member, a second slot is formed on the restriction wheel base, the transmission member comprises a first post and a second post, the first post is connected to the first slot, the second post is connected to the second slot, and the horizontal restriction member is adapted to be wedged into the ratchet ring.
However, Ma (Fig. 7) teaches a first slot (434) is formed on the horizontal restriction member (43), a second slot (434; Para. 0055) is formed on the restriction wheel base (43), the transmission member (Fig. 6) comprises a first post (442) and a second post (442), the first post is connected to the first slot, the second post is connected to the second slot (Fig. 8; Para. 0055), and the horizontal restriction member (43) is adapted to be wedged into the ratchet ring (415; Para. 0051, 0056).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Ma to include slots and pokes in the device disclosed by Wang/Rogers. The motivation would have been to link multiple parts together (Ma; Para. 0055). 

As to claim 6, Ma (Fig. 7) teaches the head-mounted device as claimed in claim 5, wherein the horizontal restriction member comprises a restriction ratchet (436), the first slot (Fig. 7 element 434) comprises a first slot end (the “left” end) and a second slot end (the “right” end), and when the first post (Fig. 10 element 442) is in the first slot end (434), the restriction ratchet (436) is wedged into the ratchet ring (Fig. 10 element 415; Para. 0056), and when the first post (442) is in the second slot end (434), the restriction ratchet (436) becomes separated from the ratchet ring (Fig. 9 element 415; Para. 0056).

As to claim 7, Wang (Fig. 2) discloses the head-mounted device as claimed in claim 4, wherein the longitudinal adjustment unit comprises a longitudinal restriction member (142b), a second gear (Fig. 4 element 145; Para. 0020), and a second restriction wheel (Fig. 2 element 143; Para. 0016, stopping portion 143, a first and a second restriction wheel is interpreted to be one restriction wheel as the horizontal and longitudinal belt are adjusted simultaneously), the longitudinal restriction member is disposed on the bracket (Fig. 1 element 130, the components are located inside the bracket of the knob as shown in figure 2), the second gear (Fig. 4 element 145) is affixed to the second restriction wheel (143; Para. 0018-0021, the second gear 145 and the restriction wheel are affixed through the shaft 141), the longitudinal headband comprises a third rack (Fig. 4 element 153b), the second gear (145) meshes with the third rack (152b, and the longitudinal restriction member (142b) restricts the second restriction wheel (143; Para. 0016-0017).

As to claim 8, Wang does not disclose the head-mounted device as claimed in claim 7, wherein the knob unit comprises a horizontal adjustment knob and a longitudinal adjustment knob, the horizontal adjustment knob is connected to the horizontal adjustment unit, the position of the first horizontal headband relative to the second horizontal headband is modified by rotating the horizontal adjustment knob, the longitudinal adjustment knob is connected to the longitudinal adjustment unit, the position of the longitudinal headband relative to the longitudinal adjustment unit is modified by rotating the longitudinal adjustment knob, and a rotation axis of the horizontal adjustment knob is collinear with a rotation axis of the longitudinal adjustment knob.
However, Ma (Fig. 5) teaches wherein the knob unit comprises a horizontal adjustment knob (4) and a longitudinal adjustment knob (6), the horizontal adjustment knob is connected to the horizontal adjustment unit (44), the position of the first horizontal headband (21) relative to the second horizontal headband (22) is modified by rotating the horizontal adjustment knob (Para. 0049, 0056), the longitudinal adjustment knob is connected to the longitudinal adjustment unit (32), the position of the longitudinal headband relative to the longitudinal adjustment unit is modified by rotating the longitudinal adjustment knob (6; Para. 0057), and a rotation axis of the horizontal adjustment knob is collinear with a rotation axis of the longitudinal adjustment knob (Para. 0057, the both knobs can be rotated in the clockwise direction). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Ma to include multiple knobs in the device disclosed by Wang/Rogers. The motivation would have been to control multiple belts (Ma; Para. 0057). 

As to claim 9, Ma (Fig. 4) teaches the head-mounted device as claimed in claim 8, wherein the second gear (42) comprises a gear wedging portion (422), the longitudinal adjustment knob (44) comprises a first knob wedging portion (Fig. 7 element 435), and the first knob wedging portion is wedged into the gear wedging portion (Para. 0052-0053).

Allowable Subject Matter
Claims 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Moelker (US 2010/0095438 A1) discloses an adjustable headband (Fig. 1). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597. The examiner can normally be reached M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BIPIN GYAWALI
Examiner
Art Unit 2625

/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        /WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625